Citation Nr: 0329209	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-00 221A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency, currently rated as 10 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for acne 
vulgaris, face, neck, and back prior to August 30, 2002.

3.  Entitlement to an increased rating for acne vulgaris, 
face, neck, and back, currently rated as 30 percent 
disabling.

4.  Entitlement to service connection for bronchial asthma.

5.  Entitlement to service connection for a skin disorder 
other than acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied his claims for increased 
ratings for rheumatic heart disease with mitral insufficiency 
and for acne vulgaris, as well as his claims for service 
connection for bronchial asthma, a skin disorder other than 
acne vulgaris of the face, neck and back, hypertension, and 
kidney disease.  The Statement of the Case issued in October 
1989 listed all these issues.  However, at a hearing in March 
1990, the veteran's representative limited the service 
connection issues to those identified on the first page of 
the decision and following the hearing the Hearing Officer 
stated that the issues of entitlement to service connection 
for kidney disease and hypertension were withdrawn prior to 
the personal hearing by the veteran and his representative.

This case was perfected for review by the Board in 1990, 
however, the RO did not forward the case to the Board or take 
any action on the case until a statement was received from 
the veteran in August 2002, at which time he requested an 
increase in his service-connected skin disorder.  By a 
decision dated in November 2002, the RO increased the rating 
for the veteran's skin disorder to 10 percent from July 24, 
1989, and to 30 percent from August 30, 2002, the effective 
date for revised rating criteria for skin disorders.  The RO 
certified the appeal to the Board in February 2003.


REMAND

The veteran was accorded a cardiovascular examination and a 
skin examination in October 2002.  Neither examiner indicated 
that the claims folder was available for review.  
Additionally, private medical records dated from 1989 to 2002 
were subsequently added to the claims folder.  A medical 
examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481, 
483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  
The failure to make the appellant's claims file, available to 
the examiners prior to the October 2002 examinations calls 
into question the thoroughness of the examinations.  See 
Green, 1 Vet. App. at 124 (1991) ("thorough and 
contemporaneous medical examination" is one that "takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one").

In the October 2002 VA skin examination, the examiner noted 
the veteran had multiple skin conditions including acne 
vulgaris, rosacea, and eczema.  He also reported that the 
veteran had had multiple basal cell carcinomas removed from 
the tip of his nose and his anterior chest.  However, the 
examiner did not offer an opinion as to the relationship of 
the various skin disorder to the service-connected acne 
vulgaris or to the veteran's military service.

In addition, the Board notes that the veteran has not been 
afforded a VA examination for his service connection claims.  
VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103A (West 2002); 38 C.F.R § 3.159 (2003).  This includes 
the duty to obtain a VA examination, which provides an 
adequate basis upon which to determine entitlement to the 
benefit sought.

In Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the United States Court of Veterans Appeals (Court) 
specifically held that 38 U.S.C.A. § 5103(a) as amended by 
VCAA, and its implementing VA regulation in 38 C.F.R. § 
3.159(b) (2002), require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  

In letters dated in August 2002 and November 2002 the RO 
informed the veteran that he had 30 days to submit 
information or evidence in support of his claims.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that the VCAA obligations have 
been satisfied in accordance with 
guidance provided in Quartuccio v. 
Principi and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs.  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  The RO should arrange for a 
cardiovascular examination of the veteran 
in order to determine the nature and 
extent of all impairment from the 
rheumatic heart disease.  The examination 
should be performed by a cardiologist.  
The claims folders must be made available 
to the examiner.  All indicated studies 
should be performed.  To the extent 
possible the examiner should distinguish 
the manifestations of the veteran's 
rheumatic heart disease from those of any 
other cardiovascular disease identified.  
The examiner also must indicate the level 
of metabolic equivalent (MET) of which 
the appellant is capable, and comment on 
whether there is evidence of cardiac 
hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.

3.  The RO should arrange for a VA skin 
examination of the veteran in order to 
determine the nature and severity of all 
skin disorders which are present.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder must be made available to the 
examiner for use in studying the case.  
The examiner should evaluated the 
veteran's disability under the new 
criteria for rating skin conditions.  In 
addition, based upon the examination 
results, review of the claims folders, 
and sound medical principles, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any other skin disease identified is 
etiologically related to his military 
service, was manifested within one year 
of his discharge from service, or was 
caused or chronically worsened by the 
service-connected acne vulgaris disorder.  
A rationale for each opinion expressed 
must also be provided.

4.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to evaluate the 
claimed bronchial asthma.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  Any necessary tests and 
studies should be conducted.  Following 
examination of the veteran and a review 
of his medical records and history, the 
examiner should express opinions as to 
the following matters:

?	The date of onset of the veteran's 
bronchial asthma;

?	Whether it is at least as likely as 
not that the veteran's bronchial 
asthma was manifested during his 
active military service or is 
related to any incident of his 
active service.

A rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any decision remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
addresses all relevant actions taken on 
the claims for benefits.  The veteran and 
his representative should be given an 
opportunity to respond.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

